Citation Nr: 1309195	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine at L4-5 and L5-S1, rated as 10 percent disabling as of June 1, 2012, and as 40 percent disabling prior to that date.

2.  Entitlement to service connection for right leg pain.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the right shoulder, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the left shoulder, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the right hand, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the left hand, and if so, whether the reopened claim should be granted.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the right knee, and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the left knee, and if so, whether the reopened claim should be granted.

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the right hip, and if so, whether the reopened claim should be granted.

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the left hip, and if so, whether the reopened claim should be granted.

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthralgia of the cervical spine, and if so, whether the reopened claim should be granted.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

During the course of this appeal, particularly in a September 2009 statement to VA as well as in an April 2008 email from the Veteran to her employer, the Veteran reasonably raised the issue of entitlement to a TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is included in this appeal.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The issues of service connection for arthralgia of the shoulders, hands, knees, hips and cervical spine, as well as an increased rating for degenerative changes of the lumbosacral spine at L4-5 and L5-S1, and TDIU, are addressed in the REMAND that follows the order section of this decision.




FINDINGS OF FACT

1.  In an unappealed June 1993 rating decision, the Veteran's claims of entitlement to service connection for arthralgia of the shoulders, hands, knees, hips and cervical spine were denied. 

2.  The evidence associated with the claims file subsequent to the June 1993 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for arthralgia of the shoulders, hands, knees, hips and cervical spine.

3.  No disability of the right leg has been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for arthralgia of the shoulders, hands, knees, hips and cervical spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  A right leg disability characterized as right leg pain was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)  (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability rating and effective date element of his claims, prior to the initial adjudication of the claim by a letter mailed in March 2010.  The March 2010 notice was compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, because the Board is reopening the Veteran's claims 3 through 12, the Veteran is not prejudiced by any inadequacy in Kent notice.

In addition, the Veteran's service treatment records and all available, pertinent post-service treatment records have been obtained.  In addition, the Veteran was afforded VA examinations in response to her claims in general.  Inasmuch as there was no specific examination to address the issue of right leg pain, the Board notes that the Veteran presented no evidence showing that she had any current right leg disability.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i)  (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary as to the claim of right leg pain.  As discussed in further detail below, there is neither a current disability, or persistent or recurrent symptoms of a disability, nor competent evidence linking any current right leg disability to active service.  The Board finds that these elements of McLendon have not been met.  Therefore, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection for Right Leg Pain

A.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a chronic disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran urges that she has a right leg disability secondary to a fall in service.  Service treatment records (STRs) were negative for any evidence of treatment, complaint or diagnosis of right leg problems.  In a November 1992 VA examination, the examiner observes that the Veteran had been complaining of low back, hip, interphalangeal and knee joint pain since she left the Air Force in September of that year.  It was noted that she was diagnosed with degenerative joint disease and osteoarthritis since 1982.  It was also noted that she had a back injury in December 1982 when she fell down from a top bunk and landed on outstretched hands and knees with the left side of her body receiving the major impact of the fall.  The diagnosis was degenerative joint disease of the spine, interphalangeal joints of both hands, hips and knee joints.  There was no finding of right knee pain or related disability.  A May 1993 VA examination shows diagnosis of bilateral trochanteric bursitis and probable inflammatory arthropathy.  In a May 1993 joints examination, she denied weakness in the lower extremities.  

Additional VA treatment records and VA examination reports dated between 1993 and 2010, as well as private treatment records, reveal extensive complaints for diffuse arthropathies and joint pains.  However, they do not show complaints, diagnosis or treatment for right leg disability characterized by right leg pain.  

A report of VA examination of the joints dated in October 2010 reflects no specific complaints of right leg pain.  There was no relevant diagnosis.  A VA neurosurgery note dated in November 2011 reflects no specific complaints or diagnosis of right leg pain.  

The Board notes that the Veteran asserted generally that she injured her right leg during the aforementioned fall in 1982.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 
The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the questions of diagnosis and causation extend beyond an immediately observable situation.
While the Veteran can state, and the record shows that she had a fall in 1982, whether she currently has a diagnosed right leg disability is a medical question that she is not competent to answer.  There is no observable injury to the right leg currently; nor are there complaints or treatment of one, despite multiple medical records of physical examinations during the pendency of the claim.  There are subjective complaints of pain; however, pain alone is not subject to service connection absent an underlying disability.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom); Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In short, there is no diagnosis of a current disability of the right leg.  Without such a diagnosis, it is impossible to obtain a competent and credible opinion linking a current diagnosis to service.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Accordingly, service connection is not warranted for the Veteran's claimed right leg disability.

III.  Claims to Reopen

A.  Legal Criteria

A review of the record reveals that the Veteran's claims for service connection were originally denied by a June 1993 rating decision, which the Veteran did not appeal.  The RO reopened the claims during the course of this appeal.  Nevertheless, regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted prior to addressing the merits of the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Analysis

Entitlement to service connection for the aforementioned arthralgias was denied in an unappealed rating decision dated in June 1993 based on the absence of any medical evidence of current disability.  

The evidence received since the June 1993 rating decision includes private treatment records and the reports of examinations showing that the Veteran was found to have osteoarthritis of the hands and knees, hip bursitis and arthritis, left shoulder bursitis and complaints of right shoulder and neck pain and limitation of motion.  This evidence establishes an element of service connection that was lacking at the time of the June 1993 rating decision as to each of these claims, i.e., a diagnosis.  It raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been submitted, sufficient to reopen the claims.


ORDER

Service connection for right leg pain is denied.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the right shoulder is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the left shoulder is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the right hand is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the left hand is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the right knee is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the left knee is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the right hip is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the left hip is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for arthralgia of the cervical spine is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With respect to an increased rating for the lumbar spine disability, the Veteran asserts that her disability of the spine is more disabling than currently shown by the most recent examination.  She urges in April 2012 that the November 2011 examination was not an accurate of her limitations.  She indicated that the most recent VA examiner did not ask her to state when she had pain on bending but instead made her experience pain and bend much further than she would voluntarily.  

The record reflects that the Veteran underwent examination of the low back in October 2010 and November 2011.  In 2010, range of motion is described as the Veteran being able to bend forward and come within a foot of touching her toes, and within two inches of the floor with her knees bent.  In November 2011, flexion again was not reported in degrees.  Under the circumstances, the Board finds that additional examination is warranted to determine the actual manifestations of the Veteran's service-connected low back disability.  

In addition, as to the reopened claims, the Veteran has claimed that current arthralgia of the shoulders, hands, knees, hips and cervical spine had their onset during her active service.  Particularly, the Veteran has maintained that these all began following a fall in service and are in some way etiologically related to that incident or the resulting injuries.  

The Board finds that VA examination is warranted to determine whether the disabilities claimed by the Veteran are caused or aggravated by her service or service-connected disabilities.  While opinions were expressed in October 2010 VA examinations, they do not address aggravation or secondary service connection, or otherwise adequately explain the underlying reasons for the conclusions. 

Additionally, as it appears that the Veteran is undergoing treatment for these claimed disabilities, from both private and VA sources, updated treatment records should be associated with the claims folder.  

The Board also notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of her service-connected disabilities.  See April 2008 email from the Veteran to her employer; see also September 2009 statement to VA.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any other outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's low back disability as well as her arthralgia of the shoulders, hands, knees, hips and cervical spine.  Both private and VA sources must be explored.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.  Also, she should be properly notified of how to substantiate a claim for entitlement to secondary service connection.

3.  Then, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following:

a.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine is etiologically related to her active service, to include the well-documented fall from a bunk bed.

b.  whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's arthralgia of the shoulders, hands, knees, hips and cervical spine is caused or aggravated by her service-connected disabilities.  Note that service connection is in effect for degenerative changes of the lumbosacral spine; right radial head, status post fracture; and bilateral hallux valgus.

For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  Additionally, the examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The underlying reasons for each opinion expressed must also be provided.

4.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected degenerative changes of the lumbosacral spine at L4-5 and L5-S1, to include any associated neurological impairment.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examination report or reports must provide all information required for rating purposes.  In addition to providing the information required to rate the disability under the schedular criteria, the examiner should provide an assessment of the functional effects of the disability on the Veteran's daily activities and occupational functioning.

5.  Undertake any other development determined to be warranted.

6.  Then, readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record, and adjudicate the TDIU claim in the first instance.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


